Citation Nr: 1137874	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased initial disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated 30 percent disabling.

2.  Entitlement to an increased disability rating for service-connected patellar chondromalacia of the left knee, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1991 to April 2001.  Service in southwest Asia is indicated by the record.  The Veteran is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2006 and April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Procedural history

The Veteran was granted service connection for the left knee disability in a November 2004 rating decision; a 10 percent disability rating was assigned from October 1, 2004.

The Veteran filed an original claim of entitlement to service connection for PTSD in January 2006.  The Veteran's claim was granted in the May 2006 rating decision and a 30 percent disability rating was assigned.  The Veteran disagreed with the rating in a January 2007 notice of disagreement (NOD).

In January 2007, the Veteran also filed a claim to increase the disability rating as to the service-connected left knee disability.  The Veteran's claim was denied in an April 2007 rating decision.  The Veteran filed a NOD in July 2007.  A January 2008 statement of the case (SOC) addressed both claims and the Veteran perfected his appeals by filing a timely substantive appeal [VA Form 9] in March 2008.

In April 2010, the Veteran presented sworn testimony during a personal hearing in Portland, Oregon, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a June 2010 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a July 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issue of entitlement to an increased rating for the service-connected left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran's PTSD is manifested by depression, chronic sleep impairment including nightmares, anxiety, hypervigilance, irritability, intrusive thoughts, suicidal thoughts, impaired impulse control, impaired concentration, difficulty adapting to stressful circumstances including work settings, and an impaired ability to establish and maintain effective relationships.  There is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.

2.  The competent medical evidence does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.



CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 70 percent for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  Application of the extraschedular rating provisions is not warranted for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased initial disability rating for his service-connected PTSD.  As indicated above, the issue of entitlement to an increased disability rating for service-connected left knee disability will be addressed in the Remand section of this decision.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.  

Stegall considerations

In June 2010, the Board remanded the case and ordered VBA to ensure that the Veteran was provided sufficient VCAA notice pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), to obtain outstanding VA treatment records, and to schedule the Veteran for an examination to determine the current nature and severity of his service-connected PTSD.  The claim was then to be readjudicated.

The Veteran was provided with the requisite VCAA notice in a letter dated September 2009 (prior the Board remand).  The record further demonstrates that the outstanding VA treatment records have been obtained and added to the claims folder.  Additionally, a VA examination as to the Veteran's PTSD was performed in February 2011, the report of which was obtained and associated with the Veteran's VA claims folder.  As will be detailed below, the examination is adequate for VA rating purposes.  The Veteran's claim was readjudicated via the July 2011 SSOC.  Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the appeal.

The Board observes that the Veteran received a general VCAA notice letter dated March 2006.  Although this VCAA letter did not specifically include any information pertaining to the evidence necessary to substantiate a claim for a higher rating, once service connection is granted the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.

Crucially, the RO generally informed the Veteran of VA's duty to assist him in the development of his claim in the March 2006 letter.  Specifically, the letter stated that VA would assist the Veteran in obtaining relevant records including medical records, employment records, or records from other Federal agencies.  With respect to private treatment records, the VCAA letter requested that the Veteran fill out the enclosed VA Form 21-4142 in order for VA to attempt to obtain such records.  The Veteran was also informed that he would be afforded a VA examination, if necessary, to make a decision as to his claim.
In Dingess/Hartman, supra, the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with notice of the evidence required to determine disability rating in the September 2009 Vasquez-Flores letter.  With respect to effective date, the Board recognizes that notification of effective dates is potentially important in cases such as this involving an original claim where "staged ratings" can be employed.  See generally Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As is discussed in greater detail below, the Board has not staged the Veteran's disability rating for PTSD.  The assigned disability rating was made effective from the effective date of service connection, which is the earliest date that the increased rating may be assigned.  Neither the Veteran nor his attorney have disagreed with the effective date assigned for the grant of service connection for PTSD, and the time for doing so has long since expired.  See 38 C.F.R. § 20.302 (2011); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, the Board finds that the Veteran was not prejudiced by any improper Dingess notice.

As indicated above, pursuant to the Board's prior Remand, the RO furnished the Veteran with specific notice of the Court's Vazquez-Flores decision in the September 2009 VCAA letter.  The Board observes that the notice requirements under 38 U.S.C.A. § 5103 have undergone significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board will proceed.

Because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating it.  The pertinent evidence of record includes the Veteran's statements, a statement from the Veteran's spouse, service treatment records, and VA and private treatment records.

Additionally, the Veteran was afforded VA examinations in February 2011 and April 2006 as to the service-connected PTSD.  The examination reports reflect that the examiners interviewed and examined the Veteran, documented his current medical conditions, reviewed pertinent medical research, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for schedular evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and, as indicated above, testified at a personal hearing before the undersigned.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - generally

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2011).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

Schedular Criteria

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.  Under these criteria, PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130 (2011).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

70 percent:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

30 percent: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.

See 38 C.F.R. § 4.130 (2011) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).

Schedular analysis

The Veteran seeks an initial disability rating in excess of the currently assigned 30 percent for his service-connected PTSD.

As indicated above, a 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 70 percent disability rating is warranted under the schedular criteria.

With respect to suicidal ideation, the VA examination reports dated April 2006 and February 2011 indicate that the Veteran does not experience suicidal ideation.  However, VA treatment records dated May 2009 show that the Veteran did seek treatment for suicidal thoughts.

With regard to the Veteran's speech, in his September 2010 letter, Dr. P.E.C. stated that the Veteran does exhibit "intermittently illogical, obscure, or irrelevant speech."  However, these findings are not supported by the medical evidence of record in that neither private treatment records, nor VA examination and treatment records indicate that the Veteran experiences intermittently illogical, obscure, or irrelevant speech.

As to obsessional rituals, the April 2006 VA examiner reported that the Veteran is "compulsively on the internet looking up information about bombings and violence in Iraq."  The Veteran also endorsed symptoms of hypervigilance including securing his house "like Fort Knox" before he goes to sleep.  He stated, "I make the rounds of the house."  In his September 2010 letter, Dr. P.E.C. also indicated that the Veteran exhibits obsessional rituals.

The Veteran's high levels of depression and anxiety are well-documented in the examination and treatment records.  At the Board hearing, the Veteran testified that his depression is "pretty much a constant thing."  See the April 2010 Board hearing transcript, pg. 14.  In a May 2009 VA treatment record, the Veteran indicated that he "feels out of control and reports more mood swings, he feels bombarded with thoughts and cannot control or adequately respond to any."  A February 2006 VA treatment record noted that the Veteran experiences a "great deal of anxiety type symptoms."  Similarly, another February 2006 VA treatment record indicated that the Veteran is "feeling that stress is [his] biggest problem and feeling overwhelmed right now and having problems dealing with that."

At the April 2006 and February 2011 VA examinations, the Veteran endorsed heightened irritability and outbursts of anger.  Specifically, the April 2006 VA examiner noted that the Veteran "has increased anger and has destroyed a cell phone approximately one month ago when becoming frustrated by throwing it across the room.  This type of damage to property has occurred three times since his return from Saudi Arabia."  He also admitted to having "yelled at clerks in a store but not in a threatening manner."  The February 2011 VA examiner reported the Veteran's statement that he has "feelings of hate towards people that look Middle Eastern."  The Veteran also reported "[a]nger outbursts with [his] boss."  A May 2009 VA mental health consultation indicated that the Veteran "has recently screamed at teachers and feels 'blown off' by his son's school."  In January 2009 the Veteran reported an "inability to control his anger."  See the VA treatment record dated January 2009.  Additionally, in an April 2006 statement, the Veteran's spouse reported her opinion that "the biggest and most significant change to [the Veteran] is his temper . . . his temper has become increasing[ly] worse over the years since Saudi [Arabia], he yells and loses his temper often on a daily basis.  He has never become physically violent, but I have seen [him] get right to the edge of it."

There is no medical evidence of record indicating that the Veteran experiences spatial disorientation.  Further, the April 2006 and February 2011 VA examiners specifically reported that the Veteran was oriented to person, place, and time; the same was also documented in the VA treatment records.  The record also does not support a finding that the Veteran exhibits neglect of personal appearance and/or hygiene.

However, there is substantial evidence that the Veteran's PTSD symptomatology has had a significantly negative impact on the Veteran's ability to establish and maintain effective work and social relationships.  As indicated above, the Veteran admitted to outbursts of anger directed towards his boss.  See the February 2011 VA examination report.  In addition, the Veteran has reported "more and continuing stressors at work."  See the VA treatment record dated February 2009.  The April 2006 VA examiner noted that the Veteran "believes he misses ten to fifteen days in a year due to stress related symptoms.  He loses his temper easily with coworkers but not customers."

As to his immediate family, the Veteran has reported increasing "conflicts with his children."  See the VA treatment record dated January 2009.  He also indicated that he and "his spouse often disagree about parenting needs and style.  More disagreement than agreements."  The Veteran's spouse reported that his "increased irritability has caused stress within our family."  See the statement of the Veteran's spouse dated April 2006.  She further indicated that "[o]ne of the reasons that he has pursued treatment is my fear of him becoming physically abusive or violent with myself or our children."  See id.  Outside of his immediate family, the Veteran has struggled to sustain social relationships.  He has endorsed symptoms of social withdrawal and displays a markedly diminished interest or participation in significant activities."  See the VA examination report dated February 2011.  Although the Veteran has one close friend, his wife indicates that "he is basically completely withdrawn and doesn't want to go places, doesn't want to do things."  See the April 2010 Board hearing transcript.  The Veteran's anhedonia is also well-documented in the record.  See, e.g., the VA examination report dated April 2006.

Additionally, the evaluation and treatment records, as well as the Veteran's own statements, indicate that he suffers from sleep impairment including nightmares, exaggerated startle response, and difficulty concentrating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

The Veteran does not have all of the symptomatology consistent with the assignment of a 70 percent rating, for example obscure, or irrelevant, or spatial disorientation or a complete inability to engage in work and social relationships.  However, having all of the symptoms found in the schedular criteria is not required for a 70 percent rating to be assigned.  See 38 C.F.R. § 4.7 (2011).  Moreover, the cumulative evidence demonstrates that the Veteran's PTSD manifests symptoms of occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130 (2011).  In the Board's estimation, symptomatology sufficient to approximate that which allows for the assignment of a 70 percent rating has been demonstrated.

VA treatment records demonstrate that the Veteran has exhibited GAF scores as low as 48 (see the May 2009 VA mental health consultation), which is indicative of serious impairment and is consistent with the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.130 (2011).

In summary, after a thorough review of the evidence, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  Accordingly, the Board concludes that an increased rating to 70 percent is warranted based on the Veteran's manifested PTSD symptomatology.
The Board also considered the Veteran's entitlement to a 100 percent disability rating.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  For the reasons expressed immediately below, the Board has determined that the evidence does not support a conclusion that the Veteran has symptoms of total occupational and social impairment due to PTSD.

There is no indication of total occupational and social impairment.  The Veteran is able to function socially, albeit with significant impairment due to withdrawal and irritability symptoms.  Although the Veteran sought treatment for suicidal thoughts and anger towards others, the medical evidence does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.

Crucially, there is no evidence of gross impairment in thought processes and communication, persistent delusions or hallucinations, or grossly inappropriate behavior; nor is there a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, or inability to perform activities of daily living.  The Veteran himself did not appear to endorse the severe symptoms which are consistent with a 100 percent rating.

A review of the medical evidence indicates that the Veteran's psychiatric symptomatology as due to his service-connected PTSD centered on his depression, anxiety, hypervigilance, chronic sleep impairment including nightmares, difficulty concentrating, anger, irritability, anhedonia, and impaired ability to establish and maintain effective relationships.  As detailed in the law and regulations section above, these symptoms are more congruent with a 70 percent disability rating.

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the symptomatology associated with his service-connected PTSD more closely approximates that which allows for the assignment of a 70 percent disability rating, and no higher, under 38 C.F.R. § 4.7.

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD was been initially evaluated as 30 percent disabling, effective from January 31, 2006, the date of his claim.

It appears from the medical records and the Veteran's own statements that the PTSD symptomatology has not appreciably changed since the date of service connection.  The Board therefore finds that a 70 percent disability rating may be assigned for the entire period from January 31, 2006.  There appears to have been no time during which the schedular criteria for a 100 percent rating were met or approximated.

Extraschedular Considerations

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's PTSD.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The Board recognizes that the Veteran has exhibited PTSD symptoms which have affected his employment.  However, the extent of this functional impairment was specifically contemplated by the currently assigned disability rating, but did not demonstrate an exceptional level of functional problems.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Moreover, there is no evidence that the Veteran has been hospitalized or received in-patient treatment for his PTSD symptoms.

The record does not indicate any other reason why an extraschedular rating should be assigned.  Accordingly, because there is no factor which takes the disability outside the usual rating criteria, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Considerations

The Court has recently held that a request for a total disability evaluation based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The record does not indicate that the Veteran is currently unemployed.  Moreover, the Veteran does not contend, and the evidence does not show, that his service-connected PTSD renders him unable to obtain and maintain substantially gainful employment.  Accordingly, Rice is not for application.


ORDER

An increased disability rating of 70 percent is granted for the service-connected PTSD, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran also seeks entitlement to an increased rating for the service-connected left knee disability.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the left knee claim on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his left knee claim.

Reasons for remand

Pursuant to the June 2010 Board Remand, the Veteran was afforded a VA examination in January 2011 as to his service-connected left knee disability.  

A review of the record shows that the Veteran has repeatedly complained of significant flare-ups of symptomatology as to his left knee.  See, e.g., the April 2010 Board hearing transcript; the February 2007 VA examination report; and the VA treatment record dated June 2010.  The June 2010 Board Remand indicated that the examiner should "indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain [weakness, excess fatigability, and/or incoordination] during flare-ups...to the extent possible,, the examiner should express any such additional functional loss in terms of additional degrees of limited motion."

Critically, however, the January 2011 VA examiner failed to address the Veteran's report of flare-ups.  He did not comment on the severity of the claimed flare-ups and did not express an opinion concerning the extent to which the Veteran's functional ability would be additionally limited during the flare-ups.  Moreover, the examiner failed to provide an opinion concerning the impact of the flare-ups on the Veteran's occupational functioning.

Additionally, upon examination the June 2010 Board Remand instructed the VA examiner that if instability was found, "the examiner should indicate whether such symptoms are best described as slight, moderate, or severe."  Although the January 2011 VA examiner noted no lateral instability, he did document the Veteran's report of "collapsing of the left knee" as well as "a feeling of weakness and wobble" in the left knee.  Critically, the examiner failed to comment on whether such instability could best be described as "slight, moderate, or severe."

The VA examiner was also to comment on whether any degenerative changes shown on x-ray support a diagnosis of arthritis is the left knee.  The Board recognizes that the VA examiner noted a normal left knee shown by x-ray.  However, the evidence of record is inconsistent with these findings of the VA examiner.  Notably, the June 2010 orthopedic consultation indicated that x-rays of the left knee revealed normal findings "except for some lateral patella translation and slight lateral patella/intercondylar notch narrowing and early degenerative changes."  Thus, although degenerative changes were documented on x-ray, the VA examiner failed to comment on whether these findings support a diagnosis of arthritis of the left knee.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

The Board additionally notes that the most recent VA treatment records contained in the claims folder are from March 2011.  Upon remand, VBA should obtain the Veteran's more recent treatment records as such records are potentially relevant to the pending claim.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claim.  VBA should take appropriate steps to secure any outstanding medical records identified by the Veteran, including VA treatment records dating from March 2011, and associate them with the VA claims folder.

2. The Veteran should be afforded a VA examination in order to determine the nature and extent of his service-connected left knee disability.  The Veteran's claims folder, including a copy of this REMAND, must be made available to the examiner.  The examiner should indicate whether any degenerative changes documented in previous x-ray or MRI reports support a diagnosis of arthritis of the left knee.  The examiner(s) should specifically identify all current manifestations of the Veteran's left knee disability including limitation of motion and instability.

The examiner should indicate whether the Veteran's symptoms of instability and/or subluxation, if found, are best described as slight, moderate, or severe.  The examiner should also address whether the Veteran experiences frequent episodes of locking, pain, or effusion in the joint.

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the left knee.

The examiner should also address the Veteran's reports of frequent flare-ups of left knee symptomatology.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the left knee disability on the Veteran's ability to work.

The report should be associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

3. Following any further development that VBA deems necessary, the Veteran's claim should then be readjudicated.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


